(Por la Corte, a propuesta del
Juez Asociado Sr. Hutebison.)
Por Cuanto, el apelante en oposición a la moción que antecede alega que la presente apelación no es frívola sino meritoria “ya que entre otros errores que a juicio del apelante ban sido cometidos por la corte sentenciadora, figuran:
‘ ‘ (A) Que la corte erró al declarar sin lugar las excepciones previas for-muladas por el demandado-apelante en su escrito del 7 de enero, 1933, y repro-ducidas como defensa especial en la contestación a saber:
“1. Que existe una indebida acumulación de acciones en cuanto que se ha acumulado en una misma demanda una aeeión para el cobro de un pagaré con otra acción para obtener la ejecución de una prenda, las cuales no son acumu-lables conforme a las disposiciones del artículo 104 del Código de Enjuiciamiento Civil, ni afectan o se refieren ambas acciones a los dos demandados en el pleito.
“2. Que existe una indebida acumulación de partes demandadas, ya que si-guiendo la demandante entre otras acciones, una acción para ejecutar una prenda entregada o constituida por el demandado Charles E. Lawton solamente, el otro demandado Enrique Adsuar, quien no entregó ni constituyó esa prenda, conforme a las alegaciones de la demanda, no tiene interés en esa acción, y no debe ser incluido como demandado.
"3. Que la demanda es ambigua, ininteligible y dudosa, ya que habiéndose acumulado en una misma demanda una acción para el cobro de un pagaré, con otra para obtener la ejecución de una prenda, de ser estas acciones acumula-bles, deben exponerse separadamente.
“4. Que la demanda no aduce hechos suficientes para constituir una causa de acción contra el demandado Enrique Adsuar en cuanto a la acción que se ejercita para obtener la ejecución de una prenda.
‘ ‘ 5. Que la demanda no aduce hechos suficientes para constituir una causa de acción contra el demandado Enrique Adsuar para obtener una sentencia en su contra en cuanto a la acción que se ejercita para el cobro de un pagaré, y en lo que concierne a la solidaridad imputada y solicitada.
“6. Que la demanda no aduce hechos para constituir una causa de acción contra el demandado Enrique Adsuar.
“(B) Que la sentencia dictada es contraria a la prueba.”
P.or Cuanto, el demandado ahora apelante, que no asistió al jui-cio, lia dejado de indicar motivo alguno para demostrar que la sen-tencia apelada es contraria a la prueba; y,
*984PoR Cuanto, resultando por su faz claramente frívola la dicba apelación no bastan los casos de Siaca v. Brunet, 13 D.P.R. 157; Ortiz v. Comisión de la Policía Insular, 40 D.P.R. 166, y Plankinton v. Hildebrand, 61 N. W. 839, citados por el apelante para demostrar que es meritoria. (Véase National City Bank v. Corte de Distrito de San Juan, ante pág. 128 y casos allí citados.)
Por tanto, se declara con lugar la moción arriba mencionada y se desestima por frívola la apelación interpuesta contra la sentencia de la Corte de Distrito de San Juan fechada 9 de febrero de 1934.